Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Specification
Specification objection regarding informalities included in Office Action mailed on 12/30/2021 has been withdrawn per applicant’s amendment filed 03/29/2022.
Title objection included in Office Action mailed on 12/30/2021 has been withdrawn per applicant’s amendment filed 03/29/2022.
Claim Objection
Claim objection included in Office Action mailed on 12/30/2021 has been withdrawn per applicant’s amendment filed 03/29/2022.
35 USC § 112
35 USC § 112 rejections regarding Claims 1-13, 15, 17-20 included in Office Action mailed on 12/30/2021 has been withdrawn per applicant’s amendment to the claim filed 03/29/2022. 
However, regarding Claims 14 and 16, claims 14 and 16 still includes limitation “a type of the endoscope…”, the limitation “type” is indefinite because it is unclear what “type” the claim was intended to convey, since such term is consider approximations and thereby rendering the scope of the claim unascertainable (see MPEP 2173.05(b)), thus the rejection of claims 14 and 16 is being maintained.
35 USC § 102
35 USC § 102 rejections regarding Claims 1-7, 19-20 included in Office Action mailed on 12/30/2021 has been withdrawn per applicant’s amendments and cancellation to the claims filed 03/29/2022. However, the Examiner has reinterpreted Ozawa according to the amendments of claim 1, see detail rejection below.
	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: adjuster in claim 1 having structural recitation in PG Pub para [0060] [0112].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 21 objected to because of the following informalities: 
Claim 21 lines 3 and 5 recites “first illuminator material” and “second illuminator material”, lines15-16 recites “first illuminator” and “second illuminator”, should be “first illuminator material” and “second illuminator material”.
Line 18 recites similar language.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 14 and 16, recites limitation “a type of the endoscope…”, the limitation “type” is indefinite because it is unclear what “type” the claim was intended to convey, since such term is consider approximations and thereby rendering the scope of the claim unascertainable (see MPEP 2173.05(b)).
Depending claims inherits those defects.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 19-21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozawa (US 2011/0071352 A1).
Regarding claim 1, Ozawa teaches an endoscope system comprising: a light source (light sources 45 47 Fig.1) configured to emit primary light (outputted by combiner 51),
A first illuminator configured to illuminate first illumination light to an observation object, the first illumination light being based on the primary light (one of plural fluorescent materials 57 Fig.1) [0038-45];
A second illuminator configured to illuminate second illumination light to the observation object, the second illumination light being based on the primary light, wherein centers of illuminated regions on the observation object, illuminated by the first illumination light and the second illumination light, respectively, are at positions different from each other (the other one of plural fluorescent materials 57 Fig.1) [0038-45]; 
an imager configured to perform imaging using reflection light from the observation object illuminated with the first illumination light and the second illumination light (imaging device 21 Fig.1 [0045]);
an image processor configured to generate an image based on a signal from the imager (image processing section 67 Fig.1 [0046]);
an adjuster configured distribute the primary light to the first illuminator and the second illuminator (including the coupler 53 and portion of the light source control section 49 which adjust the light amount ratio of the light source 45 and 47 which affects the primary light, which controls and distribute the light to the first and second illuminator 57 Fig.1), 
a system controller (coupler 53 and light source control 49) configured to control the adjuster to adjust a ratio of distributing the primary light to the first illuminator and the second illuminator (adjust light amount ratio [0035]), so that a luminance distribution in the image generated according to the reflection light from the observation object illuminated with the first illumination light and the second illumination light (for example a current luminance distribution before the ratio is adjusted) approaches a target luminance distribution (approaching to a target ratio that is being set to adjust to.).
Regarding claim 3, Ozawa teaches the adjuster is configured to distribute a multiplication light quantity per unit time (luminous intensity) relating to imaging processing of the imager to the first illuminator and the second illuminator (light source control section 49 distribute luminous intensity in order to control light amount of light emitted [0061-67]).
Regarding claim 19, Ozawa teaches an endoscope (endoscope 100 Fig.1) and a light source device (light source device 41 Fig.2) connected to the endoscope, wherein:
The adjuster is disposed on a traveling path of the primary light that travels from the light source to the first illuminator and the second illuminator (see Fig.1);
A light guide that is disposed on a traveling path from the light source to the adjuster (55b/83 Fig.11) and is configured to guide the primary light is shared by traveling paths from the light source to the first illuminator and the second illuminator; and 
The first illuminator and the second illuminator each include a light converter (fluorescent materials 57 Fig.1 [0038]) is configured to convert at least part of the primary light into the illumination light that is secondary light having an optical characteristic different from an optical characteristic of the primary light ([0038]).
Regarding claim 20, Ozawa teaches wherein the endoscope includes a connector (25A Fig.1 [0031]) connected to the light source device, and 
The connector includes the light guide that is configured to optically connect the light source and the adjuster (Fig.11).


Regarding claim 21, Ozawa teaches an endoscope system comprising: 
a light source (light sources 45 47 Fig.1) configured to emit primary light (outputted by combiner 51),
A first illuminator material configured to illuminate first illumination light to an observation object, the first illumination light being based on the primary light (one of plural fluorescent materials 57 Fig.1) [0038-45];
A second illuminator material configured to illuminate second illumination light to the observation object, the second illumination light being based on the primary light, wherein centers of illuminated regions on the observation object, illuminated by the first illumination light and the second illumination light, respectively, are at positions different from each other (the other one of plural fluorescent materials 57 Fig.1) [0038-45]; 
an imager sensor configured to perform imaging using reflection light from the observation object illuminated with the first illumination light and the second illumination light (imaging device 21 Fig.1 [0045]);
an controller (control apparatus 13 Fig.1) configured to:
generate an image based on a signal from the image sensor (image processing section 67 of control apparatus 13 Fig.1 [0046]);
control distribution of the primary light to the first illuminator and the second illuminator (light source control section 49 and coupler 53 of control apparatus controls the light amount ratio of the light source 45 and 47 which affects the primary light, which controls and distribute the light to the first and second illuminator 57 Fig.1) ; and
	control an adjustment of ratio [0035] of distributing the primary light to the first illuminator and second illuminator, so that a luminance distribution in the image generated according to the reflection light from the observation object illuminated with the first illumination light and the second illumination light (for example a current luminance distribution before the ratio is adjusted) approaches a target luminance distribution (approaching to a target ratio that is being set to adjust to.).


Allowable Subject Matter
Claims 5-8, 9-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if Claims 14, 16 rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s statement of reasons for allowance:
	The invention of depending claim 5, 9, 15, 17, 18 recites “wherein the image includes a luminance adjustment region adapted to change a luminance according to adjustment of the ratio of distributing the primary light to the first illuminator and the second illuminator, the luminance adjustment region comprising a target luminance region having a target luminance and an outside region different from the target luminance region, and -6-the system controller is configured to control the ratio through the adjuster so that a luminance in the outside region is changed to fall within the target luminance in the target luminance region, when the image includes the outside region”; 
“wherein: the adjuster includes a switcher that is disposed on a traveling path of the primary light that travels from the light source to the first and second illuminators and is configured to switch a traveling direction of the primary light to the first illuminator or the second illuminator; and the system controller is configured to adjust a switching time of the switcher, and adjust a multiplication light quantity ratio within a unit time by adjusting the switching time within the unit time, wherein: the multiplication light quantity is a multiplication value of an illumination time of one illumination light by a light quantity of the one illumination light; and the multiplication light quantity ratio is a ratio between the multiplication light quantity of the first illumination light and the multiplication light quantity of ]the second illumination light.”;
“wherein the adjuster includes: a splitter that is configured to split the primary light at the adjusted ratio; and -10-an attenuator that is configured to attenuate the primary light split by the splitter, wherein: the light source device includes a system controller that is configured to control the light source and the attenuator; and the system controller is configured to adjust a multiplication light quantity ratio within a unit time by adjusting an attenuation rate of the attenuator, wherein: the multiplication light quantity is a multiplication value of an illumination time of one illumination light by a light quantity of the one illumination light; and the multiplication light quantity ratio is a ratio between the multiplication light quantity of [[a]] the first illumination light and the multiplication light quantity of the second illumination light.”;
“wherein: the adjuster is configured to adjust a multiplication light quantity ratio within a unit time in an exposure period of the imager to a value in a cycle in which plural imaging frames of the imager are set as one cycle; and -11-the image processor is configured to combine images obtained from the respective imaging frame in the cycle to generate the image, wherein: the multiplication light quantity is a multiplication value of an illumination time of one illumination light by a light quantity of the one illumination light; and the multiplication light quantity ratio is a ratio between the multiplication light quantity of the first illumination light and the multiplication light quantity of the second illumination light.”;
“wherein the adjuster is configured to adjust a multiplication light quantity ratio within a unit time in an exposure period of the imager to a value in a cycle in which one imaging frame of the imager is set as one cycle, wherein: the multiplication light quantity is a multiplication value of an illumination time of one illumination light by a light quantity of the one illumination light; and the multiplication light quantity ratio is a ratio between the multiplication light quantity of  the first illumination light and the multiplication light quantity of the second illumination light.”

Ozawa teaches an endoscope system comprising: a light source configured to emit primary light, a first illuminator configured to illuminate first illumination light to an observation object, the first illumination light being based on the primary light, a second illuminator configured to illuminate second illumination light to the observation object, the second illumination light being based on the primary light, wherein centers of illuminated regions on the observation object, illuminated by the first illumination light and the second illumination light, respectively, are at positions different from each other, an imager configured to perform imaging using reflection light from the observation object illuminated with the first illumination light and the second illumination light, an image processor configured to generate an image based on a signal from the imager, an adjuster configured distribute the primary light to the first illuminator and the second illuminator, a system controller configured to control the adjuster to adjust a ratio of distributing the primary light to the first illuminator and the second illuminator, however, does not explicitly teaches:
 “wherein the image includes a luminance adjustment region adapted to change a luminance according to adjustment of the ratio of distributing the primary light to the first illuminator and the second illuminator, the luminance adjustment region comprising a target luminance region having a target luminance and an outside region different from the target luminance region, and -6-the system controller is configured to control the ratio through the adjuster so that a luminance in the outside region is changed to fall within the target luminance in the target luminance region, when the image includes the outside region”; 
“wherein: the adjuster includes a switcher that is disposed on a traveling path of the primary light that travels from the light source to the first and second illuminators and is configured to switch a traveling direction of the primary light to the first illuminator or the second illuminator; and the system controller is configured to adjust a switching time of the switcher, and adjust a multiplication light quantity ratio within a unit time by adjusting the switching time within the unit time, wherein: the multiplication light quantity is a multiplication value of an illumination time of one illumination light by a light quantity of the one illumination light; and the multiplication light quantity ratio is a ratio between the multiplication light quantity of the first illumination light and the multiplication light quantity of ]the second illumination light.”;
“wherein the adjuster includes: a splitter that is configured to split the primary light at the adjusted ratio; and -10-an attenuator that is configured to attenuate the primary light split by the splitter, wherein: the light source device includes a system controller that is configured to control the light source and the attenuator; and the system controller is configured to adjust a multiplication light quantity ratio within a unit time by adjusting an attenuation rate of the attenuator, wherein: the multiplication light quantity is a multiplication value of an illumination time of one illumination light by a light quantity of the one illumination light; and the multiplication light quantity ratio is a ratio between the multiplication light quantity of [[a]] the first illumination light and the multiplication light quantity of the second illumination light.”;
“wherein: the adjuster is configured to adjust a multiplication light quantity ratio within a unit time in an exposure period of the imager to a value in a cycle in which plural imaging frames of the imager are set as one cycle; and -11-the image processor is configured to combine images obtained from the respective imaging frame in the cycle to generate the image, wherein: the multiplication light quantity is a multiplication value of an illumination time of one illumination light by a light quantity of the one illumination light; and the multiplication light quantity ratio is a ratio between the multiplication light quantity of the first illumination light and the multiplication light quantity of the second illumination light.”;
“wherein the adjuster is configured to adjust a multiplication light quantity ratio within a unit time in an exposure period of the imager to a value in a cycle in which one imaging frame of the imager is set as one cycle, wherein: the multiplication light quantity is a multiplication value of an illumination time of one illumination light by a light quantity of the one illumination light; and the multiplication light quantity ratio is a ratio between the multiplication light quantity of  the first illumination light and the multiplication light quantity of the second illumination light.” In context of claims 5, 9, 15, 17, 18.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795